                                                                                                 FILED
                                                                                            IN OPEN COURT



                   IN THE UNITED STATES DISTRICT COURT FOR TH
                                                                                              £0^
                              EASTERN DISTRICT OF VIRGINIA
                                                                                  '              DISTRICT COURT
                                                                                        ALEXANDRIA. VIRGINIA
                                        Alexandria Division


 UNITED STATES OF AMERICA


        V.                                              No. 1:20-CR


 ONKURLAL,                                              Count 1: Conspiracy to Commit Health
                                                        Care Fraud (18 U.S.C. §371)
        Defendant.



                                       PLEA AGREEMENT


       G.Zachary Terwilliger, United States Attorney for the Eastern District of Virginia;

Monika Moore and Uzo Asonye, Assistant United States Attorneys; the defendant, Onkur Lai;

and the defendant's counsel have entered into an agreement pursuant to Rule 11 of the Federal

Rules of Criminal Procedure. The terms ofthe agreement are as follows:

       1.      Offense and Maximum Penalties

       The defendant agrees to to waive indictment and plead guilty to a one- count criminal

information charging the defendant with conspiracy to commit health care fraud in violation of

Title 18, United States Code, Section 371. The maximum penalties for this offense are a

maximum term of5 years ofimprisonment, a fine of$250,000 or not more than the greater of

twice the gross gain derived by any person from the offense or twice the gross loss to a person

other than the defendant resulting from the offense, full restitution, forfeiture of assets as

outlined below, a special assessment pursuant to 18 U.S.C. §3013, and a supervised release term

ofa maximum of3 years. The defendant understands that this supervised release term is in

addition to any prison term the defendant may receive, and that a violation of a term of

supervised release could result in the defendant being returned to prison for the full term of

supervised release.
       2.      Factual Basis for the Plea


       The defendant will plead guilty because the defendant is in fact guilty ofthe charged

offense. The defendant admits the facts set forth in the statement offacts filed with this plea

agreement and agrees that those facts establish guilt ofthe offense charged beyond a reasonable

doubt. The statement offacts, which is hereby incorporated into this plea agreement, constitutes

a stipulation offacts for purposes of Section IB1.2(c) ofthe Sentencing Guidelines.

       3.      Assistance and Advice of Counsel

       The defendant is satisfied that the defendant's attorney has rendered effective assistance.

The defendant understands that by entering into this agreement, defendant surrenders certain

rights as provided in this agreement. The defendant understands that the rights of criminal

defendants include the following:

               a.     the right to plead not guilty and to persist in that plea;

               b.     the right to ajury trial;

               c.     the right to be represented by counsel- and if necessary have the court

                       appoint counsel- at trial and at every other stage ofthe proceedings; and

               d.      the right at trial to confront and cross-examine adverse witnesses, to be

                       protected from compelled self-incrimination, to testify and present

                       evidence, and to compel the attendance of witnesses.

       4.      Role of the Court and the Probation Office


       The defendant understands that the Court has jurisdiction and authority to impose any

sentence within the statutory maximum described above but that the Court will determine the

defendant's actual sentence in accordance with 18 U.S.C. § 3553(a). The defendant understands

that the Court has not yet determined a sentence and that any estimate ofthe advisory sentencing
range under the U.S. Sentencing Commission's Sentencing Guidelines Manual the defendant

may have received from the defendant's counsel, the United States, or the Probation Office, is a

prediction, not a promise, and is not binding on the United States, the Probation Office, or the

Court. Additionally, pursuant to the Supreme Court's decision in United States v. Booker,543

U.S. 220(2005),the Court, after considering the factors set forth in 18 U.S.C. § 3553(a), may

impose a sentence above or below the advisory sentencing range, subject only to review by

higher courts for reasonableness. The United States makes no promise or representation

concerning what sentence the defendant will receive, and the defendant cannot withdraw a guilty

plea based upon the actual sentence.

       Further, in accordance with Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure,

the United States and the defendant will recommend to the Court that the following provisions of

the Sentencing Guidelines apply;

       a.      Pursuant to Section 2B1.1(a)(1)ofthe Sentencing Guidelines,the Base Offense

       Level for this offense is 6.


       b.      The offense level is increased by 18 levels, pursuant to Guideline § 2Bl.l(b)(l)(J)

       and § 2Bl.l(b)(l)(K) because the loss was more than $3,500,000 but less than

       $9,500,000.

       c.      The United States and the defendant agree that the defendant has assisted the

       government in the investigation and prosecution ofthe defendant's own misconduct by

       timely notifying authorities of the defendant's intention to enter a plea of guilty, thereby

       permitting the government to avoid preparing for trial and permitting the government and

       the Court to allocate their resources efficiently. If the defendant qualifies for a two-level

       decrease in offense level pursuant to U.S.S.G. § 3El.l(a) and the offense level prior to
       the operation ofthat section is a level 16 or greater, the government agrees to file,

       pursuant to U.S.S.G. § 3E1.1(b), a motion prior to, or at the time of, sentencing for an

       additional one-level decrease in the defendant's offense level.

       The United States and the defendant have not agreed on any further sentencing issues,

whether related to the Sentencing Guidelines or otherwise, other than those listed above or

elsewhere in this plea agreement. Any stipulation on a Guideline provision does not limit the

parties' arguments as to 18 U.S.C. § 3553(a).

       5.      Waiver of Appeal,FOIA and Privacy Act Rights

       The defendant also understands that 18 U.S.C. § 3742 affords a defendant the right to

appeal the sentence imposed. Nonetheless,the defendant knowingly waives the right to appeal

the conviction and any sentence within the statutory maximum described above (or the manner in

which that sentence was determined) on the grounds set forth in 18 U.S.C. § 3742 or on any

ground whatsoever other than an ineffective assistance ofcounsel claim that is cognizable on

direct appeal, in exchange for the concessions made by the United States in this plea agreement.

This agreement does not affect the rights or obligations ofthe United States as set forth in 18

U.S.C. § 3742(b). The defendant also hereby waives all rights, whether asserted directly or by a

representative, to request or receive from any department or agency ofthe United States any

records pertaining to the investigation or prosecution ofthis case, including without limitation
any records that may be sought under the Freedom ofInformation Act, 5 U.S.C, § 552, or the

Privacy Act,5 U.S.C. § 552a.

       6.      Special Assessment

       Before sentencing in this case, the defendant agrees to pay a mandatory special

assessment of$100 per count of conviction.

       7.      Payment of Monetaiy Penalties

       The defendant understands and agrees that, pursuant to 18 U.S.C. § 3613, whatever

monetary penalties are imposed by the Court will be due immediately and subject to immediate

enforcement by the United States as provided for in Section 3613. Furthermore, within 14 days

ofa request, the defendant agrees to provide all ofthe defendant's financial information to the

United States and the Probation Office and,if requested, to participate in a pre-sentencing

debtor's examination and/or complete a financial statement under penalty of perjury. If the

Court imposes a schedule of payments,the defendant imderstands that the schedule of payments

is merely a minimum schedule of payments and not the only method, nor a limitation on the

methods, available to the United States to enforce the judgment. Until restitution is paid in full,

the defendant will be referred to the Treasury Offset Program so that any federal payment or

transfer ofreturned property to the defendant will be offset and applied to pay the defendant's

unpaid restitution. Ifthe defendant is incarcerated, the defendant agrees to voluntarily

participate in the Bureau ofPrisons' Inmate Financial Responsibility Program,regardless of

whether the Court specifically directs participation or imposes a schedule of payments.

       8.      Restitution


       Defendant agrees that restitution is mandatory pursuant to 18 U.S.C. § 3663A.

Defendant agrees to the entry of a Restitution Order for the full amount of the victims' losses.
Pursuant to 18 U.S.C. § 3663A(c)(2), the defendant agrees that an offense listed in §

3663A(c)(l) gave rise to this plea agreement and as such, victims ofthe conduct described in the

charging instrument, statement offacts or any related or similar conduct shall be entitled to

restitution.


        The parties acknowledge that determination ofthe identities, addresses and loss amounts

for all victims in this matter is a complicated and time consuming process. To that end,

defendant agrees, pursuant to 18 U.S.C. § 3664(d)(5), that the court may defer the imposition of

restitution until after the sentencing; however, defendant specifically waives the 90 day provision

found at 18 U.S.C. § 3664(d)(5) and consents to the entry of any orders pertaining to restitution

after sentencing without limitation.

        9.     Immunity from Further Prosecution in this District

        The United States will not further criminally prosecute the defendant in the Eastern

District of Virginia for the specific conduct described in the information or statement offacts.

        10.    Defendant's Cooperation

        The defendant agrees to cooperate fully and truthfully with the United States, and provide

all information known to the defendant regarding any criminal activity as requested by the

government. In that regard:

               a.      The defendant agrees to testify truthfully and completely at any grand

                      juries, trials or other proceedings.

               b.      The defendant agrees to be reasonably available for debriefing and pre-

                       trial conferences as the United States may require.

               c.      The defendant agrees to provide all documents, records, writings, or

                       materials of any kind in the defendant's possession or under the
                      defendant's care, custody, or control relating directly or indirectly to all

                      areas ofinquiry and investigation.

              d.      The defendant agrees that, at the request of the United States, the

                      defendant will voluntarily submit to polygraph examinations, and that the

                      United States will choose the polygraph examiner and specify the

                      procedures for the examinations.

              e.      The defendant agrees that the Statement of Facts is limited to information

                      to support the plea. The defendant will provide more detailed facts

                      relating to this case during ensuing debriefings.

              f.      The defendant is hereby on notice that the defendant may not violate any

                      federal, state, or local criminal law while cooperating with the

                      government, and that the government will, in its discretion, consider any

                      such violation in evaluating whether to file a motion for a downward

                      departure or reduction of sentence.

               g.     Nothing in this agreement places any obligation on the government to seek

                      the defendant's cooperation or assistance.

       11.     Use ofInformation Provided by the Defendant Under This Agreement

       The United States will not use any truthful information provided pursuant to this

agreement in any criminal prosecution against the defendant in the Eastern District of Virginia,

except in any prosecution for a crime of violence or conspiracy to commit,or aiding and

abetting, a crime of violence (as defined in 18 U.S.C. § 16). Pursuant to U.S.S.G. § 1B1.8, no

truthful information that the defendant provides under this agreement will be used in determining

the applicable guideline range, except as provided in Section IB 1.8(b). Nothing in this plea
agreement, however, restricts the Court's or Probation Officer's access to information and

records in the possession ofthe United States. Furthermore, nothing in this agreement prevents

the government in any way from prosecuting the defendant should the defendant knowingly

provide false, untruthful, or peijurious information or testimony, or from using information

provided by the defendant in furtherance of any forfeiture action, whether criminal or civil,

administrative or judicial. The United States will bring this plea agreement and the full extent of

the defendant's cooperation to the attention of other prosecuting offices if requested.

       12.     Prosecution in Other Jurisdictions

       The United States Attomey's Office for the Eastern District of Virginia will not contact

any other state or federal prosecuting jurisdiction and voluntarily turn over truthful information

that the defendant provides imder this agreement to aid a prosecution ofthe defendant in that

jurisdiction. Should any other prosecuting jurisdiction attempt to use truthful information the

defendant provides pursuant to this agreement against the defendant, the United States

Attomey's Office for the Eastem District of Virginia agrees, upon request,to contact that

jurisdiction and ask thatjurisdiction to abide by the immunity provisions of this plea agreement.

The parties understand that the prosecuting jurisdiction retains the discretion over whether to use

such information.

        13.    Defendant Must Provide Full, Complete and Truthful Cooperation

        This plea agreement is not conditioned upon charges being brought against any other

individual. This plea agreement is not conditioned upon any outcome in any pending

investigation. This plea agreement is not conditioned upon any result in any future prosecution

which may occur because ofthe defendant's cooperation. This plea agreement is not

conditioned upon any result in any future grand jury presentation or trial involving charges
resulting from this investigation. This plea agreement is conditioned upon the defendant

providing full, complete and truthful cooperation.

       14.     Motion for a Downward Departure

       The parties agree that the United States reserves the right to seek any departure from the

applicable sentencing guidelines, pursuant to Section 5K1.1 ofthe Sentencing Guidelines and

Policy Statements, or any reduction ofsentence pursuant to Rule 35(b)ofthe Federal Rules of

Criminal Procedure, if, in its sole discretion, the United States determines that such a departure

or reduction of sentence is appropriate. In addition, the defendant understands that the Court—

not the United States—^will decide what, if any, reduction in sentence is appropriate.

       15.     Forfeiture Agreement

       The defendant understands that the forfeiture of assets is part of the sentence that must be

imposed in this case. The defendant agrees to forfeit all interests in any fraud related asset that

the defendant owns or over which the defendant exercises control, directly or indirectly. This

includes any property that is traceable to, derived from,fungible with, or a substitute for property

that constitutes the proceeds of his offense. The assets subject to forfeiture include, but are not

limited to, the following specific property: a money judgement to the United States in the

amount of$31,469.03. The defendant understands that if proceeds of the offense(s) are not

available to the United States to be forfeited, the Court must enter a forfeiture money judgment

in the amount ofthe proceeds. United States v. Blackman,746 F.3d 137(4th Cir. 2014).

Defendant acknowledges that as a result of defendant's acts or omissions, the actual proceeds the
defendant obtained as a result of the offense, $31,469.03, are not available and stipulates that one

or more ofthe factors listed at 21 U.S.C. § 853(p)(l) are present in this case.

        The defendant further agrees to waive all interest in the asset(s)in any administrative or

judicial forfeiture proceeding, whether criminal or civil, state or federal. The defendant agrees to

consent to the entry of orders offorfeiture for such property and waives the requirements of

Federal Rules of Criminal Procedure 32.2 and 43(a)regarding notice ofthe forfeiture in the

charging instrument, announcement ofthe forfeiture at sentencing, and incorporation ofthe

forfeiture in the judgment. Defendant admits and agrees that the conduct described in the

charging instrument and Statement of Facts provides a sufficient factual and statutory basis for

the forfeiture ofthe property sought by the government.

        16.     Waiver of Further Review of Forfeiture

        The defendant further agrees to waive all constitutional and statutory challenges to

forfeiture in any manner (including direct appeal, habeas corpus, or any other means)to any

forfeiture carried out in accordance with this Plea Agreement on any grounds, including that the

forfeiture constitutes an excessive fine or punishment. The defendant also waives any failure by

the Court to advise the defendant of any applicable forfeiture at the time the guilty plea is

accepted as required by Rule 1 l(b)(l)(J). The defendant agrees to take all steps as requested by

the United States to pass clear title to forfeitable assets to the United States, and to testify

truthfully in any judicial forfeiture proceeding. The defendant understands and agrees that all

property covered by this agreement is subject to forfeiture as proceeds of illegal conduct.

        17.     The Defendant's Obligations Regarding Assets Subject to Forfeiture

        Upon request by the government, the defendant agrees to identify all assets in which the

defendant had any interest or over which the defendant exercises or exercised control, directly or




                                                   10
indirectly, within the past 5 years. The defendant agrees to take all steps as requested by the

United States to obtain from any other parties by any lawful means any records of assets owned

at any time by the defendant. The defendant agrees to undergo any polygraph examination the

United States may choose to administer concerning such assets and to provide and/or consent to

the release ofthe defendant's tax returns for the previous five years.

       18.     Breach of the Plea Agreement and Remedies

       This agreement is effective when signed by the defendant, the defendant's attorney, and

an attorney for the United States. The defendant agrees to entry ofthis plea agreement at the

date and time scheduled with the Court by the United States (in consultation with the defendant's

attorney). If the defendant withdraws from this agreement, or commits or attempts to commit

any additional federal, state or local crimes, or intentionally gives materially false, incomplete, or

misleading testimony or information, or otherwise violates any provision of this agreement, then:

               a.      The United States will be released from its obligations under this

                       agreement, including any obligation to seek a downward departure or a

                       reduction in sentence. The defendant, however, may not withdraw the

                       guilty plea entered pursuant to this agreement;

               b.      The defendant will be subject to prosecution for any federal criminal

                       violation, including, but not limited to, peijury and obstruction ofjustice,

                       that is not time-barred by the applicable statute of limitations on the date

                       this agreement is signed. Notwithstanding the subsequent expiration of

                       the statute of limitations, in any such prosecution, the defendant agrees to

                       waive any statute-of-limitations defense; and




                                                  11
                 c.    Any prosecution, including the prosecution that is the subject ofthis

                       agreement, may be premised upon any information provided, or

                       statements made, by the defendant, and all such information, statements,

                       and leads derived therefrom may be used against the defendant. The

                       defendant waives any right to claim that statements made before or after

                       the date of this agreement, including the statement offacts accompanying

                       this agreement or adopted by the defendant and any other statements made

                       pursuant to this or any other agreement with the United States, should be

                       excluded or suppressed under Fed. R. Evid. 410, Fed. R. Crim. P. 11(f),

                       the Sentencing Guidelines or any other provision ofthe Constitution or

                       federal law.


       Any alleged breach of this agreement by either party shall be determined by the Court in

an appropriate proceeding at which the defendant's disclosures and documentary evidence shall

be admissible and at which the moving party shall be required to establish a breach ofthe plea

agreement by a preponderance ofthe evidence. The proceeding established by this paragraph

does not apply, however,to the decision ofthe United States whether to file a motion based on

"substantial assistance" as that phrase is used in Rule 35(b)ofthe Federal Rules of Criminal

Procedure and Section 5K1.1 ofthe Sentencing Guidelines and Policy Statements. The

defendant agrees that the decision whether to file such a motion rests in the sole discretion ofthe

United States.


       19.       Nature of the Agreement and Modifications

       This written agreement constitutes the complete plea agreement between the United

States, the defendant, and the defendant's counsel. The defendant and the defendant's attorney




                                                12
acknowledge that no threats, promises, or representations have been made, nor agreements

reached, other than those set forth in writing in this plea agreement, to cause the defendant to

plead guilty. Any modification ofthis plea agreement shall be valid only as set forth in writing

in a supplemental or revised plea agreement signed by all parties.



                                              G. Zachary Terwilliger
                                              United States Attomey


                                      By:
                                              Monika Moore
                                              Uzo Asonye
                                              Assistant United States Attorneys




                                                 13
       Defendant's Signature: I hereby agree that I have consulted with my attorney and fully
understand all rights with respect to the pending criminal information. Further, I fully
understand all rights with respect to Title 18, United States Code, Section 3553 and the
provisions ofthe Sentencing Guidelines Manual that may apply in my case. I have read this plea
agreement and carefully reviewed every part ofit with my attorney. I understand this agreement
and voluntarily agree to it.


Date:   IoIuIt
                       Onkur Lai
                       Defendant


        Defense Counsel Signature: I am counsel for the defendant in this case. I have fully
explained to the defendant the defendant's rights with respect to the pending information.
Further, I have reviewed Title 18, United States Code, Section 3553 and the Sentencing
Guidelines Manual, and I have fully explained to the defendant the provisions that may apply in
this case. I have carefully reviewed every part of this plea agreement with the defendant. To my
knowledge,the defendant's decision to enter into this agreement is an informed and voluntary
one.




Date:   //?
                       David Benomtz
                       Counsel for the    endant




                                                14
